Citation Nr: 1829153	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-21 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a hair loss disability.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for a left shoulder disability.  

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

7.  Entitlement to an effective date earlier than December 13, 2013, for the grant of service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1982 to August 1985.  He subsequently served in the Georgia Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from May 2011 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board remanded this case in December 2015.  It has since returned for further appellate consideration.  

The issues of entitlement to service connection for bilateral hearing loss, a bilateral knee disability, a back disability, and a left shoulder disability and entitlement to an earlier effective date for the grant of service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.   Resolving all reasonable doubt in the Veteran's favor, the Veteran's alopecia had its onset during his active service.    
2.  The 10 percent rating assigned is the maximum schedular rating for service-connected tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for alopecia have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.87, DC 6260 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that he currently suffers from alopecia, and that his hair loss on various places across his body began in service.  

VA and private treatment records confirm that the Veteran is diagnosed as suffering from alopecia.  The current disability criterion is met.  

The Veteran's service records are not of record, and that the RO made a formal finding of unavailability in July 2017.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107  (b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran has consistently stated that his hair loss began during his period of active service in the early 1980s.  If the Board finds his contentions credible, his statements alone could serve as evidence of an in-service incurrence.  These statements are discussed further below.  

As to nexus, the Veteran underwent a VA examination in January 2018.  The examiner thoroughly reviewed the record, to include the Veteran's contentions regarding the beginning of his alopecia in service and opined that his alopecia was less likely than not incurred in or related to service.  The examiner explained that the Veteran's alopecia is an autoimmune disorder that results in non-scarring hair loss.  Generally, this disorder occurs more frequently in the young but may occur at any age.  The examiner was unable to establish from the medical records an exact date when the Veteran's alopecia began his service treatment records were incomplete and post-service treatment records indicated treatment in 1995; therefore, the examiner could not establish that the hair loss began while in service.  Further, the Veteran's service treatment records did not indicate that he had a skin disability during his National Guard service.  See February 1989 Report of Medical Examination.  In light of the record, the examiner determined there was no evidence to support a nexus between the Veteran's alopecia and service.  

It is well settled, however, that in cases where a Veteran's service treatment records are not available, it is improper to draw negative inferences from the lack of records supporting a Veteran's contentions.  Such is the situation here, where the examiner's negative opinion centered on the lack of corroboration of the Veteran's treatment.  The Board therefore does not find this opinion probative.

What the Board does find most probative, however, is a 1995 private treatment report.  In that report, the Veteran sought treatment for hair loss which he reported began around 12 years prior during his military service.  He noted that he was treated with injections which were of no benefit, and that his disability waxed and waned following his active service.

Importantly, the Board finds that the Veteran's statements credible, as they are consistent with the numerous letters that he and his family members have written in support of his claim.  The Board also finds these contentions highly probative; they were made some 15 years before he sought service connection for his disability, at a time when he was seeking treatment rather than seeking benefits.  Under these circumstances, the Board finds the Veteran's statements herein to be highly probative and supportive of his claim.  

Considering the Veteran's competent, credible, and consistent statements that his disability started during his active service, and in light of the fact that his service treatment records are not available, the Board finds that remand for a medical nexus opinion would be fruitless and unnecessary.  Instead, the Board finds that, resolving all reasonable doubt in his favor, the Veteran's disability had its onset during his active service and is related to that service.  Service connection for alopecia will therefore be granted.  

II.  Increased Rating - Tinnitus

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.§1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Tinnitus is evaluated under 38 C.F.R. § 4.87, DC 6260, which assigns a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87, DC 6260.  A 10 percent rating is the highest schedular rating available for tinnitus.  Id.

To the extent the Veteran seeks a rating higher than 10 percent or separate 10 percent ratings for each ear, the Board notes such awards are precluded by VA regulations.  Specifically, the regulations pertaining to the evaluation of diseases and injuries of the ears were revised in May 2003, effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).  The June 13, 2003 revision was undertaken, in part, to clarify existing VA practice that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to DC 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  See 38 C.F.R. § 4.87, DC 6260, Note 2 (2017); see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 DC6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).  

In light of the foregoing, the Board concludes that DC 6260 precludes separate 10 percent schedular ratings for bilateral tinnitus.  As such, the Veteran's claim for a rating in excess of 10 percent for his service-connected tinnitus must be denied.  

The law is dispositive in this case.  Accordingly, the Veteran's claim must be denied as a matter of law.  Sabonis, 6 Vet. App. at 430.  Furthermore, neither the Veteran nor his representative has raised any other theories or contentions, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Service connection for alopecia is granted.  

A rating in excess of 10 percent for tinnitus is denied.
REMAND

While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development.  

First, with regards to the Veteran's claims for service connection for bilateral hearing loss and a left shoulder disability and for an earlier effective date for the grant of sc for tinnitus, in its December 2015 remand, the Board noted that these issues were the subject of a notice of disagreement, but not statement of the case had been issued.  The Board therefore remanded these issues so that a statement of the case could be provided.  To date, the RO has not yet furnished a statement of the case for these issues, so they are once again remanded.  38 C.F.R. § 19.9 (c); see Manlincon v. West, 12 Vet. App. 238 (1999).  

In regards to the Veteran's bilateral knee disability and a back disability, he has not been afforded an examination.  Considering that the Veteran's service treatment records are not available, consistent with VA's heightened duty to assist, the Board finds that a VA examination is required before these claims may be adjudicated.  See 38 C.F.R. § 3.159 (c)(4), McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claims for service connection for bilateral hearing loss and left shoulder disability and for an earlier effective date for the grant of service connection for tinnitus.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.  38 C.F.R. § 20.302 (b).  

2.  Schedule the Veteran for a VA examination before an appropriate professional the determine the nature and possible relationship to service of his claimed bilateral knee and back disabilities.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.  

a.  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral knee disability is related to service?  

b.  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's back disability is related to service?  

Detailed reasons for all opinions should be provided.  The examiner is advised that the Veteran's service treatment records are not available for review, and no negative inferences may be drawn from their absence.  

4.  After completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


